O° CERTIFICATE FOR CERTIFIED COBY °~

 

Title for documeni(s):

1. NOTICE FOR FAILURE TO RESPOND;

2. Affidavit for Mailing;
3. Affidavit for Correction; and

4. Affidavit of Fact for ™ Derrick-DeWan: Pinckney©.

Total number of page(s) including cover, \Dinial__.

 

NOV 13 2070

SUSAN ¥, SOONG
US DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
GAN JOSE OFFICE

 

 

 

Washington State =)
55
Pierce County )

‘Tie document(s) to which this certificate is affixed is CERTIFIED A TRUE, CORRECT, &
GOMPLETE COPY of original in the possession of ™Dertick DeWan: Pinckney®, sui juris,
on this. day of November 2020 |

eh

 
     

 

—«Tsignature of Noiaryl

 

Ave ber Wares
Iprinted name of Notery]

My commission expires: | [- | 2022 .

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 2 of 23

NOTICE FOR FAILURE TO RESPOND

 

TO: GOOGLE PLUS DATA LITIGATION From: ™Derrick-DeWan: Pinckney®

Attn: Settlemant Objections ™ DERRICK DEWAN PINCKNEY

P.O. Box 58220 GENERAL DELIVERY

Philadelphia, PA, 19102 cfo 1102 $ A Street

GooglePlusDataLitigation.com Tacoma, Washington State [98402-9988]

Info@GoagleP lusDatac itigation.com (253) 253-254-5633

833-509-1101 email address: pikoexpressdelivery@gmail.com
Sent U.S. Mail via Certificate of Service: Sent U.S. Postal Service (USPS) via Certified Mail (CM) &
ce: UNITED STATES DISTRIGT COURT, Domestic Retum Receipt (RR):

NORTHERN DISTRICT OF CALIFORNIA

Attn: Clerk of the Court GOOGLE PLUS DATA LITIGATION

280 South 1st Street, 2nd Floor CM #: 7011 0470 0002 0809 8823

San Jose, CA 95113 RR # 9590 9402 5392 9189 9311 75

 

 

November 9, 2020

FOR: in re Google Plus Profile Litigation
Case No. 5:18-cv-06164-EJD
email: pikoexpressdelivery@gmail.com
NOTICE FOR OPT-OUT FOR ™DERRICK DEWAN PINCKNEY

Dear Sir(s):

, ™Derrick-DeWan: Pinckney© (hereinafter “Secured Party Creditor’), sui juris, in propria
persona, am writing this NOTICE FOR FAILURE TO RESPOND to GOOGLE PLUS DATA
LITIGATION (hereinafter (“GPDL”); regarding NOTICE FOR OPT-OUT FOR ™DERRICK
DEWAN PINCKNEY (hereinafter “TRUST”); for email: pikoexpressdelivery@gmaii.com, for In re
Google Plus Profile Litigation; for Case No. 5:18-cv-06164-EJD; and for all that Comes Now:
1. for Document 79, received August 17, 2020 by SUSAN Y. SOONG, CLERK for U.S.
DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE and filled

August 18, 2020, for Case No. 5:18-cv-06164-EJD (see Exhibit 1 (A));
2. for GPDUL’s failure to respond to Secured Party Creditor’s document(s) filled in number
one (1), above;

3. for GPDL's failure to send a letter signed under penalty of perjury stating to the fact that
the Opt-Out request for TRUST are honored and complete;

4. for GPDL's failure to send certified copies for any court document(s) filed in the TRUST’s

name; and

 

NOTICE FOR FAILURE TO RESPOND Case No. §:18-cv-06164-EJD
Page i of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 3 of 23

 

     

: 5 oe
ent \ . ©)

wy, w Brakes pesel
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 4 of 23 .

5. for GPDL’s failure to respond by the set date of October 31, 2020, to all matters stated

herein.

  

" ™Derrick-DeWan: Pinckney®, sui juris
All Rights Reserved & Without Prejudice

ENCLD: Affidavit for Mailing; Affidavit for Correction; Affidavit of Fact for ™Derrick-DeWan: Pinckney

"Witness by Notary for No Changes Jurisdiction AND/OR Status from the Land.”

Washington State )

8.5
Pierce County }
Signed and sworn to before me on this Hin day of November , 2020 _, by ™Derrick-

DeWan: Pinckney®, sui juris.

Aah asssans

Notary Signature

 

 

ET

sek WAR,p My,
SSO G, Amber Warren
= VES oa, “a, Notary Printed Name
Z 8c o s
Z2 28 475192 °2_ 2
20% Pur, 252
4 AG, Vs = NOTARY PUBLIC

o Fn int TAGES o =
4, LS =
Ha ve My commission expires: [1-14 2022
Www

 

NOTICE FOR FAILURE TO RESPOND Case No. 5:18-cv-06164-EJD
Page 2 of 2

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 5 of 23

   

oe
‘NX Ait tights deserved
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 6 of 23

Affidavit for Mailing

Washington State }
jS.5S.
Pierce County )

KNOW ALL MEN BY THESE PRESENTS, that on this day, before me, a Notary Public, personally
came and appeared ™Derrick-DeWan: Pinckney©, sui juris, in propria persona, a Private Natural Person
(hereinafter “Affiant”) who after being first duly sworn, upon oath stated:

1. that your Affiant, on August 12, 2020, mailed a certified copies for: (a) NOTICE FOR OPT-OUT
FOR ™DERRICK DEWAN PINCKNEY; and (b) an Affidavit of Fact for ™Derrick-DeWan:
Pinckney©;

2. that your Affiant, for the the document(s) described in number one (1), above, via postage prepaid
and Certified Mail (CM), Domestic Return Receipt (DRR), and Certificate of Mailing (CTOM)
deposited them in a post office or an official depository under the care and custody of the U.S.
Postal Service (USPS) (receipts attached);

3. that the persons and their respective, addresses are as follows:

 

 

Sender- Address Domestic Return Receipt Sender Adldressee/Apency-O1, Addressee/Apency-02
THDerrick-DeWan: PinckneyO TPericeDeWan: Pindmey®, suijurs | GOOGLE PLUS DAYA LITIGATION UNITED STATES DISTRICT COURT
WDERRICK DEWAN PINCKNEY | GENERAL DELIVERY Attn: Settlement Objections NORTHERN DISTRICT OF CALIFORNIA,
GENERAL DELIVERY c/o 1102 A Street BO. Box 58220 Atm: CLERK OF THE COURT
c/o 1402 A Street ‘Facoma, Washington State Philadelphia, PA, 19402 280 South Ist Street, 2nd Floor
Tacoma, Washington State [DMM 602 1.3 (2)] San Jose, CA 95113
{p8405-9998) Non-Domestic Delivery CM #:; 7011 0470 0002 0809 5670
DRR #: 9590 9402 5797 0034 7143 64 Certificate of Mailing (CIOM)

 

 

 

 

 

 

4. that your Affiant, for Addressee/Agency-01 in number three (3), above, received the DRR on
August 25, 2020 (attached);

5. that the Addressee/Agency-02 in number three (3), above, received the document(s), in number
one (1), above, and filed them as Document 79 for Case No. 5:18-cv-06164-EJD (see Exhibit 1
(A)); and

6. that your Affiant, for document(s) in number one (1), two (2), and fout (4), above, have retained

  
   

 

the originals. BO OD
Site, 77) et,
@
el oH
By DemelkD ae
TDerrick-DeWan: PinckneyO
All Rights Reserved & Without Prejudice
Affidavit for Mailing Case No. 5:16-cv-06164-EJD

Page Lof2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 7 of 23

 

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 8 of 23

qin day of

 

SUBSCRIBED AND SWORN TO, OR AFFIRMED, before me on this

Novem ber , 2020 by ™Derrick-DeWan: Pinckney©, sui juris
Ay Mm JAMA
[signature of Notary]

Amber Warren
[printed name of Notary]
NOTARY PUBLIC

LA 99 22.

Sey ‘hh

wee Wg Apt,
Rs itt a) 4
s N5SI0 Ay al, a ‘4
ey, Ge

ira

%,

4
‘ny
Cons
a
3
on
—_
cs
NR
have

%
“4
“
a
=
a

ae
>
o
r
~
o
tts ity

My commission expires

aN Vd
Wis

7
“ng 9-225 A

i
di

=
ae
=

=O
32
a
7
4%
4
4,

Case No. 5:18-cv-06164-EJD

Affidavit for Mailing

Page 2 of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 9 of 23

  

af pig ttts hes
AAA AN AAS

Case 5:18-CV-06164-EIB— Document 101 Filed T1/17/20" “Page 10 of 23

aati, RANE “B

- 7
Fprriciy Peet SF
ee £
i

   

  

“6 be

  

= UNITED STATES
| POSTAL SERVICE.

DOWNTOWN TACOMA
1102 A ST
TACOMA, WA 98402-9998
{800}275-8777

08/12/2020 04:58 PM
Praduct Qty Unit Price

Price
First-Class Maile 1 $0.55
Letter

San Jose, CA 95113
Weight:0 Lb 0.80 62
Estimated Delivery Date
Monday 08/17/2020

Cert of Mai] $1.50
Affixed Amount :$0.00

Total $2.05

Grand Total ee $2.05

Credit Card Remitd = tS” $2.05

Card Name: VISA

Account #:XXXXXMXRKMAK4959
Approval #:812185

Transaction #:499

ATD: A0000000031,010 Chip
AL: VISA CREDIT

PIN:Not Required

KEREERARK ARIK RK RRR RARER RRR RRR ER EER RE RK
Due to limited transportation
availability as a result of
nationwide COVID-19 impacts
package delivery times may be
extencad. Priority Mail Express®
“Vice will not change.

Preview your Mail
Track your Packages
Sign up for FREE @

www. informeddel jvery.com

Al} sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

NOW HIRING. Please visit’
whw.Uusps.com/careers to apply.

“HELP US SERVE YOU BETTER

TELL US ABOUT YGUR RECENT
POSTAL EXPERIENCE

Go to:
https: //postal experi ence. com/Poas

840-5980-0352-003-0002$-58962-02

or scan this code with
your mobile device:

 

 

 

 

 

 

 

 

or call 1-800-410-7420.
YOUR OPINION COUNTS

UFN: 548334-0055
Receipt #: 840-59800352-3-2958962-2

Clerk: 11

 

} Washington State =}
85

Pierce County )

‘The document{s) to which this certificate is affixed is CERTIFIED A TRUE, CORRECT, &
colt ey 0 of original in the possession of ™Derrick DeWan: Pinckney, sui juris,

 

 

on this] day of NOVEM 202.0
SO
= R WA ‘ty
= San ' Ral, ae
= yew Maye, aa te
5 FSO. Y
Zz £6 Bg 2
Z nh ae 2s z ™ WD [signature of Notary}
oN %, BL Fos
4 = =
%y y! “ing? 19 BSS = Wo@rrel”
“My, » Hans oe = [printed name of Notary]
hy E was ST
| NS ‘
Wins My commission expires: a 1A, 20 22.

 

 

 

 
—_ c48-cv-06164- vent 101 Filed 11/17/20 P 1
UNITED STAPES Cetcdeg amen 101 Filec age 11 of 23

  

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

oo S POSTAL SERVICES Mailing meler postage here.
“Tip Ceti Nae ey ee enema OW
From TMDerrick-DeWan: Pinckney© bof
GENERAL DELIVERY aif |
= o =
c/o 1102 A Street eA < =
T Washington State [98402-9998] Po a
‘acoma, Washington State - 28493 ons _ INS
Postmark Here eee — Pa
T: United States District Court for the Northern District of California age a:
Geo c
Attn: Clerk of the Court are 2
280 South 1st Street, 2nd Floor
San Jose, CA 95113
PS Form 3817, April 2007 PSN 7530-02-000-9065
NOTICE FOR OPT-OUT We .
FOR ™DERRICK DEWAN PINCKNEY = 8

August 17, 2020

FOR:  Inre Google Pius Profile Litigation
Case No, §:18-cv-06164-EJD
OPT-OUT for DERRICK DEWAN PINCKNEY

email: pikoexpressdelivery@gmail.com

Dear Sir(s):

|, ™Derrick-DeWan: Pinckney® (hereinafter “Secured Party Creditor’), sui juris, in propria persona, am writing this NOTICE FOR OPT-OUT
FOR ™DERRICK DEWAN PINCKNEY to GOOGLE PLUS DATA LITIGATION, et al., for Opt-Out for “DERRICK PINCKNEY (hereinafter
"TRUST’}; for email account: pikoexpressdelivery@gmail.com; for In re Google Pius Profile Litigation Case No. 5:18-cv-06164-EJD.

Additionally, Secured Party Creditor requests that GOOGLE PLUS DATA LITIGATION: (1) send a letter signed under penaity of perjury stating
to the fact that opt out request for the TRUST was received and processed; (2) send certified copies for any court document(s} filed in the
TRUST’s name; and (3), that the requests in (1) and (2} must be received Secured Party Creditor no later than October 31, 2020, and mailed
to: ™Derrick-DeWan: Pinckney©, GENERAL DELIVERY, c/o 1102 S A Street, Tacoma, Washington State [98402-9998].

By: Derick De S

tf titi

x A earn kh Ls
™Derrick-DeWan: Pinckney®, sui juris selvas GALE
All Rights Reserved & Without Prejudice

    
        

 

 

   
 

  
 

“For Witness By Notary For No Changes Jurisdiction and/or Status from the Land."

 

 

 

 

Washington State }
8.8
Pierce County )
Signed and sworn to before me on thi 2 Lay of Arwause i 2020 . by ™Derrick-DeWan: Pinckney®, sui juris.
SAAMALY
Ss ' i |
= om WAR 1g My
oo Qa s ; =
= Sh ey "4, % [signature of Notary]
a ES AR, Be
SE Fs OMe ase oe
g 268 De ber Warren
“= 25 aqgig2 2. 2 -
o 2 B25 {printed name of Notary}
oe “ur, = MS
ae “Ny, 774g cy =
y Da Mangoes SS _IONOTARY, PUBLIC
My, Of wa a My commission expires: | 2022 .

~

Hane”
3 AHP - yf
: UNI f&ED STATES
i POSTAL SERVICE.

DOWNTOWN TACOMA
1102 4 ST
TACOMA, WA 98402-9998

(800) 275-8777
08/12/2020 04:56 PH

Product

RA
ths.

  

First-Class Maila 1
Letter
Phitadelphia, PA 19402
Weight:0 Lb 0.90 dz
Estimated Delivery Date
Monday 68/17/2020
Certified
USPS Certified Mail #
70110470000208098670
Return Receipt
USPS Return Receipt #
. ; 7390240257970084714364
ota

Credit Card Remitd
Card Name: VISA
Account #:XXXXXXXMKXXX4959
Approval #:812165
Transaction #:498
AID: A0000000031010
AL: VISA CREDIT
PIN: Not Required

RRAKKRRRAKARAERER RHR KER EKER ERROR RRR
Bue to limited transportation

 

ore. -€3D Document 101

WUOrar tU YL Lib folest SlaLlity.

Riteotlart/iessaGe dRagetd Pabés2iy
apply. You may also Visit www.usps.com
USPS Tracking or call 1-800-222-1811.

Preview your Mait
Track your Packages
Sign up fer FREE @

www. inforneddel i very. com

All sales final on stamps ‘and postage.
Refunds for guaranteed services only.
Thank you for your business.

NOW HIRING. Please visit
www ..usps.com/careers to apply.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

Go te:
https: //postal experi ence. com/Pos

§40-5980-0352-003-00029-58926 -02

or scan this code with
your mobile device:

  

 

 

 

 

 

or call 1-800-410-7420.
YOUR OPINION COUNTS

UFN: 548334-0055
Receipt #: 840-59800952-3-2958926-2

Clerk: 11

 

   
 

   

Certiled Fea 40.00

  

Retum Recelpt Fee
(Endorsement Required}

Restricted Dalivery Fea
(Endorsement Required)

$0.
Total Postage & Faes

e000"

   
     
 

 

“LB /12/ 20000

   
  

ar PO Box

TOLL G470 OObe 08049 &bro

      

ladelphia, PA, 19102

  

 

Washington State }
185
Pierce County }

The document(s} to which this certificate is affixed is CERTIFIED A TRUE, CORRECT, &
Sneed ot of original in the possession of “Derick DeWan: Pincknoy®, sui juris,

day of Novemp “r , 2025

ety ' Wy
eR sen

on this

 

[slcnature of Notaryf~

\
Amber warren

[printed name of Notary]

My commission expires: | { : \4 2022

F164 QBS ©

, Tati
AA a>

 

 
   

(20 Page 13 of 23

 

ge
@-Compléte items. 1 3 ‘and 3 A Signature ve oN
@ Print-your name and address on the reverse x dA fl Agent ab a
so that we can return the card to you. i ( Addressee “age SD
& Attach this card to the back of the mailpiece, B, Recalvéd 4 Name) Ail Date of Delivery
or on the front if space permits.
1. Article Addressed to:

  

 

 

NOTIGE FOR OPT-OUT

FOR “DERRICK DEWAN PINCKNEY
GOOGLE PLUS DATALITIGATION
Aitn: Settlement Objections

P.O. Box 58220

Philadelphia, PA, 19102

 

D, is dativery dddress di ifierant front | J +2 (Yes
if YES, enter Selvery address below: Tj No

 

 

3. Service Type
0 Adult Signature

 

UTA

 

 

 

G Adult Signature Restricted Bativery

O Priority Mall Express®
O Registered MailF4
B Registered Mail Resircted

Cl Cenified Mall@ Delivery
9590 9402 5797 0034 7743 64 C Certified Mall Restricted Delivery o fletuin Receipt for
C Gollact on Delivery erchandiss
is G Collect on Dellvery Restricted Delivery 1 Signature Confirmaticn™
2._Article Number (fransfer trom service Iebe) _____ ST Inenad halt ¥ O Signature Confirmation
rOli O47G 800e 0808 sb70 Restricted Delivery Resiricted Delivery

 

PS Form 3811, July 2075 PSN 7690-02-000-¢053

LE le ee Tet ae

 

3550 9402 S797 M054 744d &4

USPS TRAGKING#
First-Class Mall
ai ; Postage & Fees Paid
: USPS

Domestic Return Receipt :

 

 

Permit No, G-10

 

 

 

United States * Sender: Please print your name, address, and ZIP+4° | in this box®

Postal Service

GENERAL DELIVERY

c/o 1102 A Street

Tacoma, Washington State
Non-Domestic Delivery

 

™Derrick-DeWan: Pinckney©, sui juris.

  

ge y

[ona

ae,

02%4,3e oe h,
2 ie |

    

O 9,

  

 

 

  

beDueghodppeLUifybeed pape feed babeg Peppa edeegdfpeyfocepabelih

 

 

Washington State}
)s.8
Pierce County }

The document(s) to which thi certificate is affixed is CERTIFIED A TRUE, CORRECT, &
COMPLETE COPY of original in the possession of “Derrick DeWan: Pinckney®, sui juris,
cots aay Lyset 207,

ws SO, ty
= Se AND "ty
ad é
Sy, fy,
or WOT, “ate, fe ‘ ’ ‘
A, "34 rt\ & “ C0 Do Cop—

[si@mature of Notary}

Cu a L. (Cost

{printed name of Notery]

My commission agires: 3/ ad : a>

 

‘

   

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 14 of 23

Affidavit for Correction
for ™Derrick-DeWan: Pinckney©

Comes now, ™Denick-DeWan: Pinckney©, sui juris, in propria persona, a Natural Person, by Special
Appearance, your Affiant, being competent to testify and being over the age of 21 years of age, after first being
duly sworn according to law to tell the truth to the facts related herein states that he has firsthand knowledge of
the facts stated herein and believes these facts to be true to the best of his knowledge.

1;

10.

That your A ffiant, is a creation of God, a man, a Natural Person, and is currently domiciled in
the Kingdom of Heaven on Earth (imbued with the Sun and Cosmic Power of the Creator), a
transient foreigner, living on the land/soil, GENERAL DELIVERY, c/o 1102 5 A Street,
Tacoma, Washington State [98402-9998], Non-Domestic Delivery.

That your Affiant, on November 26, 2014 at 12:46:56 PM or thereabouts, traveled to Pierce
County Auditor's Office, 2401 South 35th Steet, Room 200, Tacoma, Washington State; and
publicly recorded A ffiant’s “Affidavit of Status,” Instrument #: 201411260397.

That your Affiant, on July 27, 2018 at 11:52:16 AM or thereabouts, traveled to the location in
number two (2), above, and publicly recorded Affiant’s Notice for “Affidavit for The Right of
Locomotion and for The Right to Travel,” Instrument #: 201807270291.

That your A ffiant, on October 10, 2019 at 03:06:22 PM or thereabouts, traveled to the location
in number two (2), above, and publicly recorded Affiant’s “NOTICE FOR COMMON LAW
COPYRIGHT AND CERTIFICATE FOR ASSUMED NAME FOR DERRICK DEWAN
PINCKNEY-10101981-CN,” Instrument #:201910100619.

That your Affiant, is the “Lawful Entitlement Holder’ and “Holder in Due Course” for
TMDERRICK DEWAN PINCKNEY (hereinafter “TRUST”).

That your Affiant, hereby invoke and refuse to waive the rights and privileges afforded to your
Affiant by the Constitution for the united States of America as ratified in 1789 with the
Articles and Amendments; and for the Constitution for Washington State, Article I, Section 2,
Supreme Law Of The Land “The Constitution for the United States is the supreme law of the
land.”

That your A ffiant on August 12, 2020, sent a certified true copy of a NOTICE FOR OPT-OUT
FOR ™DERRICK PINCKNEY to GOOGLE PLUS DATA LITIGATION (hereinafter
“GPDL”), Attm Settlement Objections, P.O. Box 58220, Philadelphia, PA, 19102.

That your Affiant, for the notice in number seven (7), above, enclosed a certified true copy of
an Affidavit of Fact for ™Derrick-DeWan: Pinckney©.

Correction: that for the affidavit in number eight (8), above, there are only two pages.

Correction: that for the affidavit in nuwber eight (8), above, number seven should read, “That
your Affiant on August 12, 2020, sent a NOTICE FOR OPT-OUT FOR ™DERRICK

 

Affidavit for Correction Case No, 5:18-cv-06164-EJD
for ™ Derrick-DeWan: Pinckney@

Page 1 of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 15 of 23

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 16 of 23

”), at Atin:

   

PINCKNEY to GOOGLE PLUS DATA LITIGATION (hereinafter "BED
Settlement Objections, PO. Box 58220, Philadelphia, PA, 19102.” Oh

Further A ffiant sayeth naught.

py. Derriek- DeWan Pri ae

Derrick DeWan: Pinckney, sui juris, Beneficiary/Creditor
All Rights Reserved Exclusively & Without Prejudice

cc: Attorney-in-fact

“For Witness by Notary for No Changes Jurisdiction/Status from the Land.”

Washington State )
8.8

Pierce County }
Signed and sworn to before me on this AIM aay of November

Pinckney, sui juris.
 fyit) QW

[signature of Notary}

,20:L0_, by Derrick-DeWan:

aw T )
& Somes , Aw ber Warren
sto [printed name of Notary]

NOTARY PUBLIC
1-19 a 22

i, "y

ty
yy
My

4
ty,
‘ot SY
o

~

roTAe,.2

175482

®ugw

in FI 24 19° ae
& Jie”
igo WARE’ S
TH

ay
ae
oT

\ I,
“8s
Ming Soe
ON
i hea

aN
NS

Ny, iy
ra

iB My commission expires:

“ny

cae
Y

an,
Ay
i G
Hy,

Case No. 5:18-cv-06164-EJD

Affidavit for Correction
for ™Derrick-DeWan: Pinckney®
Page 2 of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 17 of 23

 

at

All Bigt :
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 18 of 23

Affidavit of Fact
for ™Derrick-DeWan: Pinckney©

Comes now, ™Derrick-DeWan: Pinckney®, sui juris, in propria persona, a Natural Person, by Special
Appearance, your Affiant, being competent to testify and being over the age of 21 years of age, after first
being duly sworn according to law to tell the truth to the facts related herein states that he has firsthand
knowledge of the facts stated herein and believes these facts to be true to the best of his knowledge.

a

That your Affiant, is a creation of God, a man, a Natural Person, an American National,
and is currently domiciled in the Kingdom of Heaven on Earth (imbued with the Sun and
Cosmic Power of the Creator), as a transient foreigner, living on the land/soil, GENERAL
DELIVERY, c/o 1102 S A Street, Tacoma, Washington State [98402-9998], Non-Domestic
Delivery.

That your Affiant, on November 26, 2014 at 12:46:56 PM or thereabouts, traveled to
Pierce County Auditor's Office, 2401 South 35th Street, Room 200, Tacoma, Washington
State; and publicly recorded Affiant’s “Affidavit of Status,” Instrument #: 201411260397.

That your Affiant, on July 27, 2018 at 11:52:16 AM or thereabouts, traveled to the
location in number two (2), above, and publicly recorded Affiant’s Notice for “ Affidavit
for The Right of Locomotion and for The Right to Travel,” Instrument #: 201807270291.

That your Affiant, on October 10, 2019 at 03:06:22 PM or thereabouts, traveled to the
location in number two (2), above, and publicly recorded Affiant’s “NOTICE FOR
COMMON LAW COPYRIGHT AND CERTIFICATE FOR ASSUMED NAME FOR
DERRICK DEWAN PINCKNE Y-10101981-CN,” Instrument #:201910100619.

That your Affiant, is the “Lawful Entitlement Holder” and “Holder in Due Course” for
TMDERRICK DEWAN PINCKNEY (hereinafter “TRUST”).

That your Affiant, hereby invoke and refuse to waive the rights and privileges afforded to
your Affiant by the Constitution for the united States of America as ratified in 1789 with
the Articles and Amendments, and for the Constitution for Washington State, Article I,
Section 2, Supreme Law Of The Land “The Constitution for the United States is the
supreme law of the land.”

That your Affiant on November 9, 2020, sent: (a) NOTICE FOR FAILURE TO
RESPOND; (b) an Affidavit for Mailing; (c) an Affidavit for Correction; and (d) an
Affidavit of Fact for ™Derrick-DeWan: Pinckney©O to GOOGLE PLUS DATA
LITIGATION (hereinafter “GPDL”) at Attn: Settlement Objections, BO. Box 58220,
Philadelphia, PA, 19102.

That your Affiant, for the documents in number seven (7), above, sent certified copies via
U.S. Postal Service (USPS) via Certified Mail # 7011 0470 0002 0809 8825 and
Domestic Return Receipt #: 9590 9402 5392 9189 9311 75.

That your Affiant, for the documents number seven (7), above, sent certified carbon copies
via USPS Certificate of Mailing (CTOM) to: UNITED STATES DISTRICT COURI,

 

Affidavit of Fact

Case No, 5:48-cv-06164-EJD

for ™Derrick-DeWan: Pinckney®

Page 1 of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 19 of 23

 

 

    

    

      

 

ae wr

iw D
SEG aoe

  

ain =
ye ip eign he ere

  
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 20 of 23

NORTHERN DISTRICT OF CALIFORNIA, Atm: Clerk of the Court, 280 South 1st
Street, 2nd Floor, San Jose, CA 95113.

That your Affiant’s NOTICE FOR OPT-OUT FOR ™DERRICK DEWAN PINCKNEY
was received August 17, 2020, by the addressee in number nine (9), above, by CLERK OF
COURT SUSAN Y. SOONG and filled August 18, 2020 as Document 79 for Case No.

5:18-cv-06164-EJD.
11. That per your Affiant’s requests, to date, for the notice in number ten (10), above, there are
no correspondence signed under penalty of perjury by GPDIL stating to the fact that the
Opt-Out request for TRUST is honored and complete.
12. That per your Affiant’s requests, to date, for the notice in number ten (10), above, there are
no certified copies for any court document(s) filed in the TRUST’s name by GPDL to your
Affiant. ,

13. That per your Affiant’s request, to date, stated in the notice for number ten (10), above, by
the set date of October 31, 2020, there are no responses from GPDL.; —,—

° {1 | Seth

10.

  
  

Further the Affiant sayeth naught.

T™Derrick-DeWan: Pinckney, sui juris, Beneficiary/Creditor
All Rights Reserved Exclusively & Without Prejudice

“For Witness by Notary for No Changes Jurisdiction/Status from the Land.”

Washington State )

 

 

 

 

)S.S
Pierce County )
Signed and sworn to before me on this Om day of Ne vernon” ,20Z20_, by Derrick-DeWan:
Pinckney, sui juris.
SA fh }
SUR WAR, Elytdd (DAAAANAA.
= LI oy yy [signature of Notary]
SVEN tan, 2, %
EF PFO BE FS
ZG 1718182 22 Amber Warren
% XY ln fO=z [printed name of Notary]
“ Fri} “19°ES Oy =
if ayy ane —
4 & TAA = =
Ii, OF WAS OS NOTARY PUBLIC
THA yess we . | | {9
My commission expires: | 2027
Affidavit of Fact Case No, 5:18-cv-06164-EJD

 

for ™Derrick-DeWan: Pinckney®
Page 2 of 2
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 21 of 23

 
Case 5:18-cv-06164-EJD Document 101 Filed 11/17/20 Page 22 of 23

Exhibit 1 (A)
, “by. YG 79 Fikked O82 8/20 PRage4 of 23
Cah OCA NOTICE FOR OPT-OUT
FOR ™DERRICK DEWAN PINCKNEY __

  

FO; GOOGLE PLUS DATA LITIGATION From: ™Derrick-DeWan: Pinckney®
Attn: Setdement Objections ™DERRICK DEWAN PINCKNEY
P.O. Box 58220 GENERAL DELIVERY
Philadelphia, PA, 19102 clo 1102 S A Streat
GooglePiusDatal itigation.com Tacoma, Washington State [98402-9998]
info@GooglePlusDatalitigation.com (259) 253-254-5633

833-509-1101 email address: pikoexpressdalivery@gmait.com

Sent via USPS Certified Mail (CM) & Return Receipt {RR)
GOOGLE PLUS DATA LITIGATION

CM # 7011 0470 0002 0809 8s7c

RR # 9899 9402 S797 0034 7143 64

RECE] VED
FOR: In re Google Plus Profile Litigation

Case No. 5:18-cv-06164-EJD AUG 17 9
OPT-OUT for DERRICK DEWAN PINCKNEY U20
email: pikoexpressdelivery@gmail.com

 

August 12, 2020

SUSAN y $
Non ee Boy
: “ SAR Jose CALIFORNIA

|, ™Derrick-DeWan: Pinckney© (hereinafter “Secured Party Creditor”), sui juris, in propria persona,
am writing this NOTICE FOR OPT-OUT FOR ™DERRICK DEWAN PINCKNEY to GOOGLE PLUS
DATA LITIGATION, et al., for Opt-Out for ™DERRICK PINCKNEY (hereinafter “TRUST"); for email

account: pikoexpressdelivery@gmail.com; for In re Googie Plus Profile Litigation Case No. 5:18-cv-
06164-EJD.

Additionally, Secured Party Creditor requests that GOOGLE PLUS DATALITIGATION: (1) send a
letter signed under penalty of perjury Stating to the fact that opt out request for the TRUST was
received and processed; (2) send certified copies for any court document(s) filed in the TRUST’s
name; and (3), that the requests in (1) and (2) must be received Secured Party Creditor no iater than

October 31, 2020, and mailed to: ™Derrick-DeWan: Pinckney©, GENERAL DELIVERY, cfo 1102 SA
Street, Tacoma, Washington State [98402-9998].

Respectiully Submitted, -

    

YaAgud wae

     

Dericle-D6 il ae

—_ “i Shee
™Derrick-DeWan: Pinckney®, si ue SS?
All Rights Reserved & Without Prejlaiss

 
   

Cee:

4

   

  

Tn

 

Inre Google Plus Profile Litigation
Case No, 5:18-cv-06164-EJD

 
